Motion for leave to withdraw an appeal (1) from so much of an order oí the Supreme Court at Special Term (Benvenga, J.), entered August 1, 1945, in New York County, as confirmed the report of an official referee, fixed the reasonable expenses and attorneys’ fees to be paid by defendant-appellant to plaintiff at $15,000, and directed that plaintiff have judgment therefor, and (2) from the judgment entered thereon on August 9, 1945. The motion was made upon condition that respondent and his attorney execute and deliver to appellant an assignment of all their right, title and interest in an interlocutory judgment entered May 7, 1943. ' rJ
Motion granted.